DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Objections
Claim 10 is objected to because of the following informalities:  
As to claims 10, lines 5-6, it is believed “out by way scanning” has been changed to –out by way of scanning--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 11 recites the limitation "the multitude of holes" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  The examiner is unclear what holes would be present that are part of the topologically structure metal, but not the actual topology of the structured metal.  In other words the examiner is unsure what other than a multitude of holes the structure metal surface could topologically include. For examination purposes the examiner is interpreting that instant claim 11 defines that the topologically structured material has a multitude of holes that as claimed have a diameter smaller than the analyte particles to be measured.
As to claim 13, the examiner is unclear as to what is meant “The method of using a method according to claim 1”, as a method is already a series of steps used/performed by an operator.  Specifically the examiner is unsure why the claim is not simply another method step as is done with claims 2-12.  Further the examiner is unclear if applicant is attempting to switch a statutory category of invention in making a use claim of an apparatus.  Clearly the claim depends from a method so this is logically not the intention, but the claim is nevertheless claimed in a manner that seems to imply 
The term "essentially flat" in claims 1 and 14 is a relative term which renders the claim indefinite.  The term "essentially flat" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Likewise the term “essentially half spherical” in claim 5 is also unclear.   In both cases when looking to the instant claims in question or the instant disclosure the examiner is unable to ascertain what amount of flatness or spherical construction would fall within and outside of essentially flat or essentially half spherical.  For examination purposes the examiner is interpreting the two essentially phrases to cover any form that is not the opposite form of the instant claims in question (e.g. a sphere is not “essentially flat”, and a square is not essentially half spherical).  Claims 2-4, 6-13 and 15-31 as rejected for their dependency on instant claims 1, and 14. 
Claim 14 recites the limitation "before step d)" in line 17.  There is insufficient antecedent basis for this limitation in the claim.  An active step D is not explicitly claimed in claim 14 like is done in claim 1.  The limitation is there found to be unclear as to what applicant is exactly referring to as step d).  For examination purposes the examiner is interpreting the limitation as non-limiting since a step d is not defined in the claim from which this follow limitation could be based off of.
As to claim 31, the examiner is unclear what is meant by “the range of 15-15nm”.  The range would appear to be a value, an explicit diameter average value and not a .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14, 15 and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guo et al. (NPL: Highly efficient construction of oriented sandwich structures for surface-enhanced Raman scattering).
As to claim 14, Guo discloses and shows in figure 1, a multilayer structure for analysing an analyte using surface enhanced Raman spectroscopy (SERS), comprising the following elements (Abstract, ll. 1-2): 
a) an essentially flat or topologically structured metal surface (metal nanoprism array) of a SERS- active metal (2.2.2, ll. 4-9, section 2.2.1); 
b) the analyte (1,4-BDT ethanol) or an open pore matrix material on said flat or topologically structured metal surface (2.2.2, ll. 1-11); 
c) a multitude of nano-droplets (silver NPs) of a SERS-active metal deposited on top of the analyte or the open pore matrix material, respectively (2.2.2, ll. 11-21) 
adapted to be spectroscopically analysed, by scanning laser irradiation and using SERS, the analyte sandwiched between the flat or topologically structured metal surface and the multitude of nano-droplets (the examiner notes that the noted limitation 
wherein the number average diameter of the nano-droplets is in the range of 5- 70 nm (53 +-4), and wherein the number average distance between adjacent nano-droplets is smaller than their number average diameter (in being on top of each other as shown in figure 2b and 2d the limitation is implicitly met) (2.2.2. ll. 14-17; 3.1., ll. 1-17), 
with the proviso that if an open pore matrix material is deposited on the flat or topologically structured metal surface  in step b) the analyte is introduced into the pores before step d) (since this option is not used in the rejection, the provision is not required to be met, thus the prior art teaches all the claimed required limitations).  
 	As to claim 15, Guo discloses a multilayer structure, wherein the number average diameter of the nano-droplets is in the range of 10-60 nm (54+-4), and/or wherein the number average distance between adjacent nano-droplets is in the range of 1-30 nm, or wherein the flat or topologically structured metal surface is a silver and/or gold layer of a thickness in the range of 5-500 nm, on the substrate material (2.2.2. ll. 14-17).  
 	As to claim 31, Guo discloses a multilayer structure, wherein the number average diameter of the nano-droplets is in the range of 15-15 nm, and/or wherein the number average distance between adjacent nano-droplets is in the range of 5- 50 nm (in being on top of one another as shown in figures 2b and 2c this limitation is implicitly met), and/or wherein the flat or topologically structured metal surface is a silver and/or gold layer of a thickness in the range of 10-100 nm, on the substrate material, and wherein the roughness of the surface of the flat or topologically structured metal surface is below .
Allowable Subject Matter
Claims 1-13, 16-30 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
As to claim 1, the prior art taken alone or in combination fails to teach or disclose the claimed method for analysing an analyte using surface enhanced Raman spectroscopy (SERS), comprising the following steps: wherein step c) is carried out by physical vapour deposition (PVD) or by sputtering SERS-active metal in combination with the entirety of elements of instant claim 1.  The examiner notes that the closest prior art of record Guo et al. (NPL: Highly efficient construction of oriented sandwich structures for surface-enhanced Raman scattering) does disclose a majority of elements of instant claim 1, however the modification of a PVD or sputtering technique into Guo is not found to be obvious.  Further the examiner has cited applicant’s arguments in the corresponding EPO case which explicitly detail why such modification would essentially be non-functional in Guo.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P LAPAGE whose telephone number is (571)270-3833.  The examiner can normally be reached on Monday-Friday 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Michael P LaPage/           Primary Examiner, Art Unit 2886